Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 1 of 15




Benjamin J. Sweet
THE SWEET LAW FIRM, PC
186 Mohawk Drive
Pittsburgh, PA 15228
Phone: (412) 742-0631
ben@sweetlawpc.com

Scott A. Kamber (Co. Bar No. 51857)
KAMBER LAW LLC
201 Milwaukee St., Ste 200
Denver, CO. 80206
Phone: 212-920-3072
skamber@kamberlaw.com

Attorneys for Plaintiff MICHAEL G. MURPHY, individually and on
behalf of all others similarly situated

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 MICHAEL G. MURPHY, an individual,
 individually and on behalf of all others similarly   Case No. 1:19-cv-883
 situated,

                        Plaintiff,

         v.


 FLYNN RESTAURANT GROUP, LP, a
 Delaware limited partnership, RB AMERICAN
 GROUP, LLC, d/b/a Arby’s, a Tennessee limited
 liability company, and DOES 1 through 5,

                        Defendants.

                       NATIONWIDE CLASS ACTION COMPLAINT

       COMES NOW, Plaintiff Michael Murphy, on behalf of himself and all others similarly

situated, and asserts as follows:

       //

       //
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 2 of 15




                                         INTRODUCTION

        1.      Plaintiff brings this action individually and on behalf of all others similarly

situated against Flynn Restaurant Group, LP, RB American Group, LLC, d/b/a Arby’s and Does

1 through 5 ( collectively “Defendants”), asserting violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (the “ADA”), and its implementing regulations, in

connection with accessibility barriers in the parking lots and paths of travel at various public

accommodations owned, operated, controlled, and/or leased by Defendants (“Defendants’

facilities”).

        2.      Plaintiff has a mobility disability and is limited in the major life activity of

walking, which has caused him to use a wheelchair for mobility.

        3.      Plaintiff has visited Defendants’ facilities and was denied full and equal access as

a result of Defendants’ inaccessible parking lots and paths of travel.

        4.      Plaintiff’s experiences are not isolated—Defendants have systematically

discriminated against individuals with mobility disabilities by implementing policies and

practices that consistently violate the ADA’s accessibility guidelines and routinely result in

access barriers at Defendants’ facilities.

        5.      In fact, numerous facilities owned, controlled, and/or operated by Defendants

have parking lots and paths of travel that are inaccessible to individuals who rely on wheelchairs

for mobility, demonstrating that the centralized decision-making Defendants employ with regard

to the design, construction, alteration, maintenance, and operation of its facilities causes access

barriers and/or allows them to develop and persist at Defendants’ facilities.

        6.      Unless Defendants are required to remove the access barriers described below and

required to change their policies and practices so that access barriers do not reoccur at



                                                   2
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 3 of 15




Defendants’ facilities, Plaintiff and the proposed Class will continue to be denied full and equal

access to those facilities as described and will be deterred from fully using Defendants’ facilities.

       7.         The ADA expressly contemplates injunctive relief aimed at modification of a

policy or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

       [i]n the case of violations of . . . this title, injunctive relief shall include an order
       to alter facilities to make such facilities readily accessible to and usable by
       individuals with disabilities . . .. Where appropriate, injunctive relief shall also
       include requiring the . . . modification of a policy . . ..

42 U.S.C. § 12188(a)(2).

       8.         Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

       a. Defendants remediate all parking and path of travel access barriers at
          Defendants’ facilities, consistent with the ADA;

       b. Defendants change their policies and practices so that the parking and path of
          travel access barriers at Defendants’ facilities do not reoccur; and

       c. Plaintiff’s representatives shall monitor Defendants’ facilities to ensure that the
          injunctive relief ordered pursuant to Paragraph 8.a. and 8.b. has been
          implemented and will remain in place.

       9.         Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in

civil rights cases where the plaintiffs seek injunctive relief for his or her own benefit and the

benefit of a class of similarly situated individuals. To that end, the note to the 1996 amendment

to Rule 23 states:

       Subdivision(b)(2). This subdivision is intended to reach situations where a party
       has taken action or refused to take action with respect to a class, and final relief of
       an injunctive nature or a corresponding declaratory nature, settling the legality of
       the behavior with respect to the class as a whole, is appropriate . . .. Illustrative
       are various actions in the civil rights field where a party is charged with
       discriminating unlawfully against a class, usually one whose members are
       incapable of specific enumeration.

                                                    3
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 4 of 15




                  THE ADA AND ITS IMPLEMENTING REGULATIONS

       10.     The ADA was enacted nearly 30 years ago and is intended to “provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1).

       11.     The ADA broadly protects the rights of individuals with disabilities in

employment, access to State and local government services, places of public accommodation,

transportation, and other important areas of American life.

       12.     Title III of the ADA generally prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of public accommodations (42 U.S.C. § 12182(a)),

and prohibits places of public accommodation, either directly or through contractual, licensing,

or other arrangements, from outright denying individuals with disabilities the opportunity to

participate in a place of public accommodation (42 U.S.C. § 12182(b)(1)(A)(i)), or denying

individuals with disabilities the opportunity to fully and equally participate in a place of public

accommodation (42 U.S.C. § 12182(b)(1)(A)(ii)).

       13.     Title III further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of a disability. 42 U.S.C. §

12182(b)(1)(D).

       14.     Title III and its implementing regulations define discrimination to include the

following:

       a) Failure to remove architectural barriers when such removal is readily
          achievable for places of public accommodation that existed prior to January 26,
          1992, 28 C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv);

       b) Failure to design and construct places of public accommodation for first
          occupancy after January 26, 1993, that are readily accessible to and usable by
          individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1);

                                                  4
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 5 of 15




        c) For alterations to public accommodations made after January 26, 1992, failure
           to make alterations so that the altered portions of the public accommodation
           are readily accessible to and usable by individuals with disabilities, 28 C.F.R. §
           36.402 and 42 U.S.C. § 12183(a)(2); and

        d) Failure to maintain those features of public accommodations that are required
           to be readily accessible to and usable by persons with disabilities, 28 C.F.R. §
           36.211.

        15.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to discrimination in

violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

        16.     The ADA also provides for specific injunctive relief, which includes the

following:

        In the case of violations of sections 12182(b)(2)(A)(iv) and section 12183(a) of
        this title, injunctive relief shall include an order to alter facilities to make such
        facilities readily accessible to and usable by individuals with disabilities to the
        extent required by this subchapter. Where appropriate, injunctive relief shall also
        include . . . modification of a policy . . . to the extent required by this subchapter.

42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                                JURISDICTION AND VENUE

        17.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

        18.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendants do

substantial business in this judicial district.

        19.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

        //



                                                   5
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 6 of 15




                                            PARTIES

       20.     Plaintiff Michael G. Murphy is, and at all times relevant hereto was, a resident of

Colorado. As described above, as a result of his disability, Plaintiff uses a wheelchair for

mobility. Plaintiff was a competitive athlete. He suffered an injury in 2007 and is now paralyzed

and relies on a wheelchair. Plaintiff continues his athletic endeavors and is currently competitive

in adaptive sports. He is therefore a member of a protected class under the ADA, 42 U.S.C. §

12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

       21.     Defendant Flynn Restaurant Group is, and at all times relevant hereto was, a

Delaware limited partnership, with its principal place of business in San Francisco, California.

Defendant owns and operates restaurants. Defendant is the largest restaurant franchisee in the

United States. Defendant owns and operates four primary restaurant brands: Taco Bell, Panera,

Applebee’s, and Arby’s. As is relevant to this lawsuit, involving Arby’s, Flynn Restaurant Group

recently purchased 368 Arby’s locations from US Beef Corporation. See, “News,” at

http://www.rbamerican.com/2018/12/05/flynn-restaurant-group-lp-acquires-368-arbys-

restaurant-locations-in-the-u-s-from-united-states-beef-corporation-us-beef/ (last accessed March

20, 2019). The Arby’s locations Flynn Restaurant Group purchased from US Beef Corporation

are located in nine states in the Midwest and West, including in this District, and those locations

which Plaintiff encountered, as described in more detail below. Flynn Restaurant Group operates

its Arby’s restaurants through co-defendant RB American Group, LLC.

       22.     Defendant RB American Group, LLC, is, and at all times relevant hereto was, a

Tennessee limited liability company, with its principal place of business in San Francisco,

California. RB American Group is a subsidiary of Defendant Flynn Restaurant Group. RB

American is the largest Arby’s franchisee, operating 368 restaurants across nine states, primarily



                                                 6
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 7 of 15




in the Midwest and West, including in the state of Colorado and in this District. See,

http://www.rbamerican.com/ (last accessed March 20, 2019), and map of restaurant locations, at

http://www.rbamerican.com/ (last access March 20, 2019).

       23.     The true names and capacities, whether individual, corporate, associate, or

otherwise of the Defendants named herein as Does 1 through 5, are unknown to Plaintiff at this

time. Plaintiff will amend this Complaint to allege their true names and capacities when known.

Plaintiff is informed and believes and thereon alleges that each of the fictitiously-named

Defendants is responsible in some manner for the occurrences alleged in this Complaint.

       24.     Plaintiff alleges that Defendants, including DOE Defendants, and each of them at

all times mentioned in this Complaint were the alter egos, agents and/or employees and/or

employers of their Co-Defendants and in doing the things alleged in this Complaint were acting

within the course of such agency and/or employment and with the permission and consent of

their Co-Defendants. Defendants Flynn Restaurant Group, RB American Group, and Does 1

through 5 are collectively referred to herein as “Defendants.”

       25.     Defendants are a public accommodation pursuant to 42 U.S.C. §12181(7).

                                   FACTUAL ASSERTIONS

       I.      Plaintiff Has Been Denied Full and Equal Access to Defendants’ Facilities

       26.     Plaintiff has visited Defendants’ facilities located at Sheridan Boulevard in

Denver, Colorado where he experienced unnecessary difficulty and risk due to excessive slopes

in a purportedly accessible parking area. The Arby’s location Plaintiff visited is owned by Flynn

Restaurant Group, through its subsidiary RB American Group. The location is franchised

through the Arby’s parent company, Arby’s Restaurant Group, Inc.




                                                 7
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 8 of 15




        27.     Despite this difficulty and risk, Plaintiff plans to return to Defendants’ facilities.

Plaintiff likes Arby’s and enjoys eating there several times a year. Plaintiff would like to return

to this Arby’s in the future, but is deterred from doing so given the limitations of the facility.

Furthermore, Plaintiff intends to return to Defendants’ facilities to ascertain whether those

facilities remain in violation of the ADA.

        28.     As a result of Defendants’ non-compliance with the ADA, Plaintiff’s ability to

access and safely use Defendants’ facilities has been significantly impeded.

        29.     Plaintiff will be deterred from returning to and fully and safely accessing

Defendants’ facilities, however, so long as Defendants’ facilities remain non-compliant, and so

long as Defendants continue to employ the same policies and practices that have led, and in the

future will lead, to inaccessibility at Defendants’ facilities.

        30.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access Defendants’ facilities in violation of his rights under the ADA.

        31.     As an individual with mobility disabilities who uses a wheelchair, Plaintiff is

directly interested in whether public accommodations, like Defendants’ facilities, have

architectural barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

        II.     Defendants Repeatedly Deny Individuals With Disabilities Full and Equal
                Access to Defendants’ Facilities.

        32.     As the owner and manager of their properties, Defendants employ centralized

policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of their facilities.

        33.     To date, Defendants’ centralized design, construction, alteration, maintenance,

and operational policies and practices have systematically and routinely violated the ADA by

                                                   8
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 9 of 15




designing, constructing, and altering facilities so that they are not readily accessible and are

usable, by failing to remove architectural barriers, and by failing to maintain and operate

facilities so that the accessible features of Defendants’ facilities are maintained.

       34.      On Plaintiff’s behalf, investigators examined multiple locations owned,

controlled, and/or operated by Defendants and found the following violations, which are

illustrative of the fact that Defendants implement policies and practices that routinely result in

accessibility violations:

             a. 4363 Sheridan Boulevard, Denver, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             b. 501 East 84th Avenue, Denver, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             c. 7010 Mesa Ridge Parkway, Fountain, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             d. 9657 Prominent Point, Colorado Springs, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             e. 5710 North Academy Boulevard, Colorado Springs, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             f. 328 East Fillmore Street, Colorado Springs, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

             g. 1312 North Academy Boulevard, Colorado Springs, CO

                  i.   The surfaces of one or more purportedly accessible parking spaces had
                       slopes exceeding 2.1%;

                                                  9
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 10 of 15




              h. 3501 Nameoki Road, Granite City, IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 2.1%;

              i. 5790 Belleville Crossing Street, Belleville IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 2.1%;

              j. 10511 Page Avenue, Saint Louis, MO

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 2.1%;

                   ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

              k. 1147 South Kirkwood Road, Saint Louis, MO

                    i.   Projecting curb ramp exceeds allowable tolerance under ADA regulations;

              l. 11976 Paul Mayer Avenue, Bridgeton, MO

                    i.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

              m. 3501 Nameoki Road, Granite City, IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 5.0.

              n. 5790 Belleville Crossing Street, Belleville, IL

                    i.   The surfaces of one or more purportedly accessible parking spaces had
                         slopes exceeding 3.0.

        35.      The fact that individuals with mobility-related disabilities are denied full and

equal access to numerous of Defendants’ facilities, and the fact that each of these facilities deny

access by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff

experienced is not isolated, but rather, is caused by Defendants’ systemic disregard for the rights

of individuals with disabilities.

        36.      Defendants’ systemic access violations demonstrate that Defendants either

employ policies and practices that fail to design, construct, and alter their facilities so that they

                                                  10
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 11 of 15




are readily accessible and usable and/or that Defendants employ maintenance and operational

policies and practices that are unable to maintain accessibility.

       37.     As evidenced by the widespread inaccessibility of Defendants’ parking facilities,

absent a change in Defendants’ corporate policies and practices, access barriers are likely to

reoccur in Defendants’ facilities even after they have been remediated.

       38.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendants’ facilities and an injunction to modify the policies and practices that have created

or allowed, and will create or allow, inaccessibility to affect Defendants’ network of facilities.

                                     CLASS ASSERTIONS

       39.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2) on

behalf of themselves and the following nationwide class:

       All persons with qualified mobility disabilities who were denied the full and equal
       enjoyment of the goods, services, facilities, privileges, advantages or accommodations of
       any Arby’s location in the United States that is franchised by Flynn Restaurant Group,
       through RB American Group, on the basis of disability because such persons encountered
       accessibility barriers due to Defendants’ failure to comply with the ADA’s accessible
       parking and path of travel requirements.

       40.     Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the individual

claims of the respective class members through this class action will benefit both the parties and

this Court and will facilitate judicial economy.

       41.     Typicality: Plaintiff’s claims are typical of the claims of the members of the

class. The claims of Plaintiff and members of the class are based on the same legal theories and

arise from the same unlawful conduct.

       42.     Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all

                                                   11
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 12 of 15




have been and/or are being denied their civil rights to full and equal access to, and use and

enjoyment of, Defendants’ facilities and/or services due to Defendants’ failure to make their

facilities fully accessible and independently usable as above described.

         43.   Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

         44.   Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a

whole.

                                 SUBSTANTIVE VIOLATION

         45.   The assertions contained in the previous paragraphs are incorporated by reference.

         46.   Defendants’ facilities were altered, designed, or constructed after the effective

date of the ADA.

         47.   Defendants’ facilities are required to be altered, designed, and constructed so that

they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C. §

12183(a).

         48.   Further, the accessible features of Defendants’ facilities, which include the

parking lots and paths of travel, are required to be maintained so that they are readily accessible

to and usable by individuals with mobility disabilities. 28 C.F.R. § 36.211.



                                                 12
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 13 of 15




       49.     The architectural barriers described above demonstrate that Defendants’ facilities

were not altered, designed, or constructed in a manner that causes them to be readily accessible

to and usable by individuals who use wheelchairs and/or that Defendants’ facilities were not

maintained so as to ensure that they remained accessible to and usable by individuals who use

wheelchairs.

       50.     Furthermore, the architectural barriers described above demonstrate that

Defendants have failed to remove barriers as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

       51.     Defendants’ repeated and systemic failures to design, construct, and alter their

facilities so that they are readily accessible and usable, to remove architectural barriers, and to

maintain the accessible features of their facilities constitute unlawful discrimination on the basis

of a disability in violation of Title III of the ADA.

       52.     Defendants’ facilities are required to comply with the Department of Justice’s

2010 Standards for Accessible Design, or in some cases the 1991 Standards. 42 U.S.C. §

12183(a)(1); 28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.

       53.     Defendants are required to provide individuals who use wheelchairs full and equal

enjoyment of their facilities. 42 U.S.C. § 12182(a).

       54.     Defendants have failed, and continue to fail, to provide individuals who use

wheelchairs with full and equal enjoyment of their facilities.

       55.     Defendants have discriminated against Plaintiff and the class in that they have

failed to make Defendants’ facilities fully accessible to, and independently usable by, individuals

who use wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

       56.     Defendants’ conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendants’ conduct.



                                                  13
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 14 of 15




       57.     Unless Defendants are restrained from continuing their ongoing and continuous

course of conduct, Defendants will continue to violate the ADA and will continue to inflict

injury upon Plaintiff and the class.

       58.     Given that Defendants have not complied with the ADA’s requirements to make

Defendants’ facilities fully accessible to, and independently usable by, individuals who use

wheelchairs, Plaintiff invokes his statutory right to declaratory and injunctive relief, as well as

costs and attorneys’ fees.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Class, pray for:

       a.      A declaratory judgment that Defendants are in violation of the specific

               requirements of Title III of the ADA described above, and the relevant

               implementing regulations of the ADA, in that Defendants’ facilities, as described

               above, are not fully accessible to, and independently usable by, individuals who

               use wheelchairs;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §

               36.501(b) that: (i) directs Defendants to take all steps necessary to remove the

               architectural barriers described above and to bring their facilities into full

               compliance with the requirements set forth in the ADA, and its implementing

               regulations, so that the facilities are fully accessible to, and independently usable

               by, individuals who use wheelchairs; (ii) directs Defendants to change their

               policies and practices to prevent the reoccurrence of access barriers post-

               remediation; and (iii) directs that Plaintiff shall monitor Defendants’ facilities to

               ensure that the injunctive relief ordered above remains in place.



                                                 14
Case 1:19-cv-00883-STV Document 1 Filed 03/22/19 USDC Colorado Page 15 of 15




      c.     An Order certifying the class proposed by Plaintiff, naming Plaintiff as class

             representative, and appointing his counsel as class counsel;

      d.     Payment of costs of suit;

      e.     Payment of reasonable attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28

             C.F.R. § 36.505; and

      f.     The provision of whatever other relief the Court deems just, equitable, and

             appropriate.

Dated: March 22, 2019                              Respectfully Submitted,

                                                   /s/ Benjamin J. Sweet
                                                   Benjamin J. Sweet
                                                   THE SWEET LAW FIRM, PC
                                                   186 Mohawk Drive
                                                   Pittsburgh, Pennsylvania 15228
                                                   Phone: 412-742-0631
                                                   ben@sweetlawpc.com

                                                   Scott A. Kamber (Co. Bar No. 51857)
                                                   KAMBER LAW LLC
                                                   201 Milwaukee St., Ste 200
                                                   Denver, CO. 80206
                                                   Phone: 212-920-3072
                                                   skamber@kamberlaw.com

                                                   Attorneys for Plaintiff MICHAEL G.
                                                   MURPHY, individually and on behalf of all
                                                   others similarly situated

                                                   Plaintiff’s Address:
                                                   Michael Murphy
                                                   4335 Quivas Street
                                                   Denver, CO 80211




                                              15
